03/09/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0005


                                      PR 21-0005
                                                                      FILED
                                                                      MAR 0 9 2021
IN RE THE MOTION OF JAMES LEE BURKE                                Bowen Greenwood
                                                                 Clerk of Storparriter
FOR ADMISSION TO THE BAR OF THE STATE                               State 64/
OF MONTANA




      James Lee Burke has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Burke has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
cornpletion of any other processinv, requirements as set forth by the Bar Admissions
Administrator, James Lee Burke niay be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.       L.r.\
      DATED this S day of March, 2021.
    Justices




2